Citation Nr: 0805310	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $5099.00, to 
include the issue of whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Committee (Committee) 
on Waivers and Compromises at the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania, in September 2004 and July 2005.  
In December 2006, the veteran failed to appear at a 
videoconference hearing scheduled he had requested with the 
undersigned Veterans Law Judge.  He did not provide good 
cause for his failure to appear nor did he request a 
rescheduled hearing.  The request is considered withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a waiver of the recovery of this debt, 
which was denied by the Committee.  The Board notes that the 
veteran's pension was adjusted when it was learned that he 
had a spouse whom he married in 2002, and her income was 
verified for the 2001-2002 reporting period.  The Committee 
determined, through a series of decisions, that the total 
overpayment created was $5099.00.  The veteran appealed the 
overpayment determination.  

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that when the 
validity of a debt is challenged, a threshold determination 
must be made on that question prior to a decision on waiver 
of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991); see also 38 C.F.R. § 1.911(c) (2006), VAOPGCPREC 
6-98 (Apr. 24, 1998).  The veteran has challenged the 
validity of the debt charged against him on several grounds, 
and has urged in essence through multiple documents that the 
debt was invalid.  Primarily, he and his wife maintain that 
they reported their marriage and her income in a timely 
fashion, and that they were not aware that the amount he 
received from VA would necessarily change based on her 
income.  

The underlying issue of validity of this debt has been argued 
by the veteran, and has not been addressed by the RO.  In a 
recent case related to waiver of indebtedness, Edwards 
(Shirley)  v. Peake, __ Vet. App. __, No. 05-3546 (Jan. 30, 
2008), the Court noted that it is the Secretary's duty to 
sympathetically read all pro se submissions, not just 
pleadings specifically seeking benefits.  The Board notes 
this because although the veteran has a state service 
representative he has primarily been entering his own 
substantive arguments on this matter.  

The Board finds that, considering the case law and the 
veteran's contentions, and the requirement that VA conduct a 
sympathetic reading of the veteran's argument, this claim 
should be returned to the AMC/RO review as to the validity of 
the debt issue.

Accordingly, the case is REMANDED for the following action:

Keeping in mind the Edwards case, the 
AMC/RO should adjudicate the appellant's 
claim, including (1) his challenge of the 
validity and amount of the overpayment in 
question and (2) his request for a waiver 
of recovery of the overpayment in VA non-
service-connected pension benefits.  If 
the decision remains adverse to the 
appellant, provide him and his 
representative with a supplemental 
statement of the case and his appellate 
rights as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



